Name: Council Regulation (EEC) No 3545/87 of 23 November 1987 amending for the fourth time Regulation (EEC) No 4034/86 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 27 . 11 . 87 Official Journal of the European Communities No X 337/7 COUNCIL REGULATION (EEC) No 3545/87 of 23 November 1987 amending for the fourth time Regulation (EEC) No 4034/86 fixing , for certain fish stocks and groups of fish stocks, the total Allowable catches for 1987 and certain conditions under which the may be fished Whereas on the basis of scientific advice, the TAC for European plaice in ICES zone VII f, g (Bristol Channel and south-east Ireland) may be revised depending on the catch rate observed during 1987 compared with 1986 :; whereas the catch rate is higher in 1987 than in 1986 and the TAC may in consequence be increased , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170 /83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal , and in particular Article 11 thereof, = Having regard to the proposal from the Commission , Whereas under the terms of Article 3 of Regulation (EEC) No 1 70 /83 it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks , the share available to the Community and the specific conditions under which these catches must be taken ; whereas under Article 4 of the same Regulation , the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 4034/86 (2), ; as last amended by Regulation (EEC) No 2999/87 (3), fixes , for certain fish stocks and groups of fish stocks , the TACs for 1987 and certain conditions under which they may be fished ; Article 1 The figures relating to European plaice in ICES zone VII f, g in Annexes I and II to Regulation (EEC) No 4034/86 are hereby replaced by those set out in Annexes I and II respectively to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1987, For the Council The President U. ELLEMANN-JENSEN (') OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 376 , 31 . 12 . 1986, p . 39 . P) OJ No L 285 , 8 . 10 . 1987 , p. 2 . No L 337/8 Official Journal of the European Communities 27 . 11 . 87 ANNEX I TACs by stock and by area envisaged for 1987  shares available to the Community Species . Zone TAG" 1987-( in tonnes) Shares available to the Community for 1987 (in tonnes) European plaice VII f,g 2 000 2 000 ANNEX II Stock Member State 1987 - Quota (tonnes) Species Geographical regions Zone  European plaice Bristol Channel,- south-east Ireland VII f, g Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 495 895 140 470 EEC Total 2 000